Citation Nr: 1015765	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-28 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension as due to 
herbicide exposure, or in the alternative, as secondary to 
service-connected diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1968 to April 1971.  The evidence of record 
reflects that he served in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2007 and January 2008 decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied service connection for 
hypertension on the theories of direct service connection and 
secondary service connection, respectively.  

Although the Veteran initially brought his claim for service 
connection for hypertension on a direct basis, after the 
February 2007 rating decision granted the Veteran's claim for 
service connection for diabetes mellitus, type II, the 
Veteran asserted that his hypertension was caused by his 
diabetes mellitus, type II.  VA's duty to assist a claimant 
with the development of evidence extends to all applicable 
theories of a claim, whether asserted by the claimant or not.  
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000); see 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995) (claim 
documents must be read in a liberal manner so as to identify 
and carry out the required adjudication of all claims that 
are reasonably raised by the evidence of record whether or 
not formally claimed in a VA application).  While the Board 
notes that the RO developed the Veteran's direct and 
secondary service connection claims separately, the Board has 
recharacterized the Veteran's claim as to encompass both 
direct and secondary service connection as a single issue.  

The Veteran was scheduled to appear for hearing before an 
Acting Veterans Law Judge (AVLJ) in July 2009.  He failed to 
report for the hearing.  The Veteran has provided no 
explanation for his failure to report, and he has not since 
requested that the hearing be rescheduled.  His hearing 
request, therefore, is deemed to have been withdrawn.  See 38 
C.F.R. § 20.702(d); 20.704(d) (2009).

In August 2009, the Veteran submitted evidence directly to 
the Board, accompanied by a written waiver of consideration 
of such evidence by the agency of original jurisdiction.  See 
38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets further delay, additional 
development is required prior to the adjudication of the 
Veteran's claim for entitlement to service connection for 
hypertension as due to herbicide exposure, or in the 
alternative, as secondary to service-connected diabetes 
mellitus, type II.  

The Board finds that further development is necessary.  The 
Veteran has contended that his current hypertension is the 
result of in-service herbicide exposure.  Service connection 
may be established for disability resulting from disease or 
injury incurred in or aggravated by active military service. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
a Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) (West 2002), 
38 C.F.R. § 3.307(6)(iii) (2009).

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2008).  In this regard, the 
Board observes that the Veteran served in the Republic of 
Vietnam.  Given this evidence, herbicide exposure is 
conceded.  However, the list of presumptive diseases in 38 
C.F.R. § 3.309(e) does not include hypertension.  

Regardless of whether a claimed disability is recognized 
under the provisions pertaining to herbicide exposure, a 
Veteran is not precluded from presenting evidence that a 
claimed disability was due to or the result of herbicide 
exposure.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1044-45 
(Fed. Cir. 1994).  

Although the December 2007 VA examiner opined as to the 
existence of an etiological relationship between the 
Veteran's hypertension and his service-connected diabetes 
mellitus, type II, the examiner did not comment on a possible 
relationship between the Veteran's hypertension and his 
military service, to include his presumed herbicide exposure.  
Given the evidence of current disability and presumed in-
service herbicide exposure, the Veteran should be afforded a 
VA examination in connection with the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  A medical nexus 
opinion should be requested in order to determine whether the 
Veteran's current hypertension is related to his active 
military service, to include herbicide exposure.

In addition to the foregoing, the Board notes that the RO 
initially adjudicated the Veteran's claim under the theory of 
direct service connection.  Thereafter, the Veteran asserted 
in the alternative that his hypertension was secondary to his 
service-connected diabetes mellitus, type II.  The evidence 
of record does not indicate that the Veteran has received 
proper notice pursuant to the Veterans Claims Assistance Act 
of 2000 (the VCAA) concerning the criteria necessary to 
establish secondary service connection.  In this regard, the 
Board observes that subsequent to the Veteran's assertion 
that his service-connected diabetes mellitus caused his 
hypertension, the RO sent the Veteran a December 2007 VCAA 
letter noting that he raised the theory of secondary service 
connection.  While the Veteran was informed that he should 
submit medical evidence showing that his high blood pressure 
was connected to his diabetes mellitus, he was not provided 
adequate notice of the criteria necessary to establish 
secondary service connection to include secondary service 
connection based on aggravation by a service-connected 
disability.  As such, there has been no notice to the Veteran 
of the evidentiary requirements with respect to his secondary 
service connection claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) [holding that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial].

If, as here, the record has a procedural defect with respect 
to the notice required under the VCAA, this may not be cured 
by the Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case to the agency of original 
jurisdiction because the record does not show that the 
Veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must assure that all notice 
and development required by the VCAA has 
been accomplished, to include providing 
the Veteran with notice of the evidence 
required to substantiate a secondary 
service connection claim including a claim 
of secondary service connection based on 
aggravation.  A copy of the letter should 
also be sent to the Veteran's 
representative.  

2.  The RO/AMC must schedule the Veteran 
for a VA examination in order to determine 
the etiology of his hypertension.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.

The examiner should advance opinions as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability 
of 50 percent); or less likely than not 
(i.e., probability less than 50 percent) 
that the Veteran's hypertension is 
etiologically related to his service, to 
include presumed herbicide exposure.

Send the claims folders to the examiner 
for review of pertinent documents therein.  
The examination report should reflect that 
such a review was conducted.  

3.  Then readjudicate the Veteran's 
entitlement to service connection for 
hypertension as due to herbicide exposure, 
or in the alternative, as secondary to 
service-connected diabetes mellitus, type 
II.  If the benefit sought on appeal 
remains denied, the Veteran and his 
accredited representative should be issued 
a supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC.  The 
Veteran should be given the opportunity to 
respond to the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matter Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


